DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 06/29/2022 has been entered.  Claim 14 has been amended.  Claims 1-17 are still pending in this application, with claims 1, 14, and 17 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard et al. (US 2018/0074251 Hereinafter Berard) in view of Itoh et al. (US 20100045894).
Regarding claim 1, Berard teaches a light diffusing, light guide layer (1 and 5, Figs. 1 and 2) comprising: 
a first glass material (1, Fig. 2); 
a first major surface (11, Fig. 2);
a second major surface (12 and 5, Fig. 2) opposite the first major surface; 
a minor edge (10, Fig. 2) surface connecting the first major surface to the second major surface; and 
a plurality of light extraction features (51, Fig. 2); 
a strengthened structural glass layer (1’, Paragraph 0265) coupled to the light guide layer; 
a light source (4. Fig. 2, Paragraph 0270) optically coupled to the minor edge surface of the light guide layer; and 
wherein light from the light source is transmitted across the light guide layer via total internal reflection (Paragraph 0022, 0026, and 0027), and the light extraction features are configured to direct light out of the light guide layer and through the first major surface (Fig. 2).
Berard fails to teach the optical element.
Itoh teaches an optical element (5, Fig. 4) located between the light source (53, Paragraph 0069) and the minor edge (minor edge of 6 shown in Fig. 9) surface of the light guide layer, the optical element configured to facilitate spreading of light from the light source in a plane normal to the minor edge surface (Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the diffuser of Itoh between the light source of Berard and the minor surface of the light guide plate, in order to diffuse the light thereby providing a more even light distribution over a larger area of the light guide plate (Itoh, Paragraph 0071 and 0075). 

Regarding claim 2, Berard fails to teach the light source comprises a laser diode and the optical element increases the angular emission of light from the light source to at least 90 degrees in the plane perpendicular to the minor edge surface.
Itoh teaches the light source comprises a laser diode (53, Fig. 4, Paragraph 0069) and the optical element increases the angular emission of light from the light source to at least 90 degrees in the plane perpendicular to the minor edge surface (Figs. 3, 4 and 9).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LED of Berard with the laser LED and optical element of Itoh, in order to provide a desired light distribution from the light source into the light guide (Paragraph 0071 and 0075).

Regarding claim 3, Berard fails the collimator.
Itoh teaches the light source comprises a collimator (55, Fig. 5, Paragraph 0069) located between the laser diode and the optical element, wherein light from the light source exiting the collimator has an angular emission in a plane parallel to the minor edge (Fig. 4) surface that is less than a critical angle of the light guide (6, Fig. 9) layer at the first and second major surfaces (front and back side of 6 in fig. 9, specifically the largest surfaces and the light would be parallel so it would meet the requirement).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LED of Berard with the laser LED, collimator and optical element of Itoh, in order to provide a desired light distribution from the light source into the light guide (Paragraph 0071 and 0075).

Regarding claim 4, Berard teaches the light guide layer defines a numerical aperture (specifically, numerical aperture=n*sin(theta), Paragraph 0241, teaches the light guide layer having an index of refraction of 1.48 and sin(theta)=1 because the light is entering perpendicularly therefore N.A.=1.48), 
Berard fails the collimator and laser light.
Itoh teaches the laser diode defines a numerical aperture (in this case the laser light is coming in from air which has an index of refraction of 1 and the light is collminated therefor entering at 90 degrees therefore sin(90)=1, therefore N.A.=1), wherein the numerical aperture of the light source is less than the numerical aperture of the light guide layer.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LED of Berard with the laser LED and collimator of Itoh and to have included that the numerical aperture of the light source is less than the numerical aperture of the light guide layer, in order to provide a desired light distribution from the light source into the light guide (Paragraph 0071 and 0075).
The combination of Berard and Itoh teach wherein the numerical aperture of the light source is less than the numerical aperture of the light guide layer (see the sections above).

Regarding claim 7, Berard teaches an intermediate layer (2, Fig. 2) directly coupled to the second major surface of the light guide layer and located between the second major surface of the light guide layer and the strengthened structural glass layer (Fig. 2).

Regarding claim 8, Berard teaches the first glass material of the light guide layer has a first index of refraction (first index of refraction is 1.53, Paragraph 0005) and the intermediate layer has a second index of refraction (Paragraph 0241, Specifically 1.48), wherein the first index of refraction is greater than the second index of refraction and a difference between the first index of refraction and the second index of refraction is greater than 0.01 (Paragraph 0222).

Regarding claim 9, Berard teaches the intermediate layer is a layer of optical adhesive that bonds the strengthened structural glass layer to the light guide layer (Fig. 2, Pargraph 00241 specifically its a lamination interlayer). 

Regarding claim 12, Berard teaches the light guide layer further comprises: 
a central region (central region, Fig. 2, Provided); 
a first exterior region (first exterior region, Fig. 2, Provided) between the central region and the first major surface; and 
a second exterior region (second exterior region, Fig. 2, Provided) between the central region and the second major surface (Fig. 2); 
wherein the light extraction features are located in the central region and the first and second exterior regions are substantially devoid of light extraction features (Fig. 2).

    PNG
    media_image1.png
    381
    826
    media_image1.png
    Greyscale

Regarding claim 13, Berard teaches the light extraction (51, Paragraph 0222) features are laser-induced subsurface features having an index of refraction that is different than adjacent region of the first glass material (specifically laser induce the air bubble 53 in the glass layer of 5 and the air has an index of refraction of 1 which is different than the glass which is 1.53, Paragraph 0005).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2017/0232824 Hereinafter Salter) in view of Berard et al. (US 2018/0074251 Hereinafter Berard).
Regarding claim 14, Salter teaches A plate configured for guiding and diffusing light, the plate comprising: 
a first glass material of the plate (30, Paragraph 0028); 
a first major surface (bottom surface of 30 in Fig. 4A) of the plate; 
a second major surface (the hop surface of 30 directly adjacent 22) of the plate opposite the first major surface; 
a minor edge surface (the surface of 30 with the LEDs, Fig. 4A) connecting the first major surface to the second major surface; 
a central region (the central region of 30 in Fig. 4A provided) located between the first and second major surfaces; 
a first exterior region (the region of 30 below the central region, Fig. 4A provided) extending from the central reg-ion to the first major surface; 
a second exterior region (the region of 30 above the central region, Fig. 4A provided) extending from the central region to the second major surface; 
a thickness measured between the first major surface and the second major surface of 0.3 mm to 5 mm (Paragraph 0027); 
a plurality of light extraction features (light diffusing particles, Paragraph 0028 and 29) of the plate, wherein most of the light extraction features are located in the central region (specifically they are shown generally evenly distributed, the central region is significantly larger than the first and second exterior regions therefore most are considered to be in the central region), wherein the plurality of light extraction features are sub-surface features that are positioned within the first glass material (Paragraph 0028).
Salter fails to explicitly teach a width normal to the thickness, the width greater than 20 cm; 
a length normal to the thickness and the width, the length greater than 20 cm.
However, Salter teaches the thickness bring .5-5mm. While the drawings cannot be held to scale one of ordinary skill in the are would look at Fig. 4A knowing that the thickness is 0.5-5 mm and consider the overall lighting device to be larger than 20cm in a length and width directions. Additionally, vehicle windows which is what this is attached to are commonly over 20cm in size.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the length normal to the thickness and the width be larger than 20 cm, in order to provide a large enough device to function as a lighting device and to have the light emission spread over a larger area thereby providing a more even light distribution.
Salter fails to further teach a high transmittance of the plate at least through the thickness greater than 70% at wavelengths of light between 550 nm through 500 mm. 
Berard teaches a high transmittance of the plate at least through the thickness greater than 70% at wavelengths of light between 550 nm through 500 nm (Paragraph 0171).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having a high transmittance of the plate of Salter at least through the thickness greater than 70% for wavelengths between 550 nm through 500 nm as taught by Berard, in order to transmit the light being brought into the device as well as functioning to provide a tint to the window as desired (Paragraphs 0175-0177).

    PNG
    media_image2.png
    662
    602
    media_image2.png
    Greyscale

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard et al. (US 2018/0074251 Hereinafter Berard) in view of Itoh et al. (US 20100045894).
Regarding claim 17, a light diffusing (1 and 5, Figs. 1 and 2), light guide layer comprising: 
a first glass material (1, Fig. 2); 
a first major surface (11, Fig. 2); 
a second major surface (12 and 5, Fig. 2) opposite the first major surface; 
a minor edge surface (10, Fig. 2) connecting the first major surface to the second major surface; and 
a plurality of light extraction features (51, Fig. 2); 
a strengthened structural glass layer (1’, Paragraph 0265) coupled to the light guide layer; 
an optical adhesive layer (2, Fig. 2) coupling the strengthened structural glass layer to the second major surface (Paragraph 0242 specifically it’s a lamination interlayer); 
a light source optically coupled to the minor edge surface of the light guide layer (Fig. 2); 
a tint layer (Paragraph 0084 specifically 2 is also a tint layer) coupled to the strengthened structural glass layer; 
wherein the strengthened structural glass layer has a thickness of 0.5 to 4 mm (Paragraph 0167, Specifically 4mm); 
wherein light from the light source is transmitted through the light guide layer via total internal reflection (specifically 1 has an index of refrection of 1.53 and 2 has an index of refraction of 1.48 therefor TIR occurs), and the light extraction features are configured to direct light out of the light guide layer and through the first major surface (Fig. 2).
Berard fails to teach the optical element.
Itoh teaches an optical element (5, Fig. 4) located between the light source (53, Paragraph 0069) and the minor edge minor edge of 6 shown in Fig. 9) surface of the light guide layer configured to increase an angular emission (Fig. 3) of light from the light source in a plane perpendicular to the minor edge surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the diffuser of Itoh between the light source of Berard and the minor surface of the light guide plate, in order to diffuse the light thereby providing a more even light distribution over a larger area of the light guide plate (Itoh, Paragraph 0071 and 0075).

Claims 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard et al. (US 2018/0074251 Hereinafter Berard) in view of Itoh et al. (US 20100045894) and further in view of Li et al. (US 2014/0085924).
Regarding claim 5, Berard in view of Itoh fails to teach the minor edge surface includes a non-planar section facing the optical element such that light exiting the optical element is coupled into the light guide layer through the non-planar section.
Li teaches the minor edge surface (51, Fig. 2) includes a non-planar section (51, Fig. 2) facing the optical element (7, Fig. 2) such that light exiting the optical element is coupled into the light guide layer through the non-planar section (Fig. 2, Paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the non-planar section of Li to the minor surface of Berard, in order to reduce the angle of incidence at the interface between air and the light guide, for light that exits the solid state light source at large angles (i.e., at angles far from the surface normal). If the angle of incidence is reduced when the light enters the light guide 2, the effects of the reflection losses can be reduced (Li, Paragraph 0040).

Regarding claim 6, Berard in view of Itoh fails to teach the non-planar section of the minor edge surface is shaped to have a semi-circular shape.
Li teaches the non-planar section of the minor edge surface is shaped to have a semi-circular shape (Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the non-planar section of Li to the minor surface of Berard, in order to reduce the angle of incidence at the interface between air and the light guide, for light that exits the solid state light source at large angles (i.e., at angles far from the surface normal). If the angle of incidence is reduced when the light enters the light guide 2, the effects of the reflection losses can be reduced (Li, Paragraph 0040).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2017/0232824 Hereinafter Salter) in view of Berard et al. (US 2018/0074251 Hereinafter Berard) and further in view of Itoh et al. (US 20100045894) and Li et al. (US 2014/0085924).
Regarding claim 16, Salter in view of Berard fail to teach the minor edge surface includes a non-planar section configured to receive light exiting an optical element to couple the light into the central region.
Itoh teaches the minor edge surface (incoming surface of 6, Fig. 9) configured to receive light exiting an optical element (5, Fig. 4 and 9) coupled to coupled the light into the central region (Fig. 9).
Salter in view of Itoh fails to teach the minor edge surface includes a non-planar section.
Li teaches the minor edge surface (51, Fig. 2) includes a non-planar section (51, Fig. 2) configured to receive light to couple the light into the central region.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LED of Berard with the laser LED and collimator of Itoh and to have included that the numerical aperture of the light source is less than the numerical aperture of the light guide layer, in order to provide a desired light distribution from the light source into the light guide (Paragraph 0071 and 0075).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the non-planar section of Li to the minor surface of Berard, in order to reduce the angle of incidence at the interface between air and the light guide, for light that exits the solid state light source at large angles (i.e., at angles far from the surface normal). If the angle of incidence is reduced when the light enters the light guide 2, the effects of the reflection losses can be reduced (Li, Paragraph 0040).

Allowable Subject Matter
Claims 10, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest a light diffusing light guide layer with a first glass material, plurality of extraction features, second glass, light source optically coupled to the light guide layer, therein the light from the light source is transmitted across the light guide via total internal reflection and light extraction features configured to direct light out of the light guide layer through the first major surface, an intermediate layer directly coupled to the second major surface of the light gide layer and located between major surface of the first and second glasses, the first glass having a first index of refraction and the intermediate layer having a second index of refraction  with a difference greater than 0.01, the intermediate layer is a glass cladding layer formed of a second glass material different from the first glass material as specifically called for the claimed combinations.
The closest prior art Berard et al. (US 2018/0074251 Hereinafter Berard) teaches several limitations as taught above.
However Berard fails to disclose the intermediate layer is a glass cladding layer formed of a second glass material different from the first glass material as specifically called for the claimed combinations.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Regarding claims 1-13, and 17, Regarding applicant’s arguments that the combination of Berard and Itoh specifically adding the optical element taught by Itoh teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, Paragraph 0186 teaches a lens can be used but the Berard teaches that without a lens is what they seem to prefer. Additionally, applicant points out that “the distance between the diodes and the edge face is as small as possible” given that the lens is being used it is some of the space while still being as small as possible.
Regarding the arguments to Itoh the Examiner point out that Applicant points out that when LEDs are used there may be increased heat. The Examiner points out that this heat would have been compensated for when Berard makes their lighting device with standard LEDs. Additionally, Applicant point out that Itoh uses laser LEDs, because they provide enhanced brightness compared to an LEDs. However, this statement is depended on the use. A laser LED is just a standard LED which has had its light culminated. It is not actually brighter other than all the light is parallel and pointing in the same direction. So that a point far away would be brighter but the area surrounding the LED would not given that there is no divergent light. Applicant then points out that when a laser LED is not used uniform light emission is not realized. Examiner point out however, that the diffuser is being used to provide a more uniform light emission which would still occur given that the light is being diffused. Again, this is the prior art teaching multiple method for providing the light function and providing more and less preferred embodiments. This is not considered to be teaching away.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to claim(s) 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/Examiner, Art Unit 2875